Citation Nr: 0726579	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-27 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for impotence, also claimed 
as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the benefits sought on appeal.  In 
August 2006, the veteran testified before the Board at a 
personal hearing held at the RO.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's impotence was incurred in or aggravated by his 
active service or that any impotence is proximately due to or 
the result of any disease or injury incurred in or aggravated 
by service.


CONCLUSION OF LAW

Service connection for impotence is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2004 and a rating 
decision in January 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty prior to the adjudication in the August 
2005 statement of the case.  The veteran received additional 
notification in March 2006 and submitted additional evidence 
at the August 2006 hearing accompanied by a waiver of RO 
consideration.  Therefore, the Board finds that issuance of a 
statement of the case is not required after the issuance of 
the March 2006 notice letter.  38 C.F.R. §§ 19.31, 20.1304 
(2006).

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006). Secondary 
service connection may be found where a service connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).
The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for impotence.

The service medical records include a January 1966 pre-
induction examination report that is void of findings, 
complaints, symptoms, or a diagnosis of impotence.  Clinical 
notes dated in March, April, and July 1967 show complaints 
and treatment of urethral discharge and dysuria.  According 
to the July 1967 note, the veteran had four incidents of 
venereal disease in service.  In September 1967, he presented 
for treatment of penile lesions.  Circumcision was performed 
and he did well post-operatively.  The February 1968 
separation examination report is void of findings, 
complaints, symptoms, or diagnoses attributable to impotence.

VA medical records dated in November 2004 show that the 
veteran complained of erectile dysfunction of six to eight 
months duration.  Subsequent treatment records show that he 
was prescribed medication and given injections to treat the 
condition.

In November 2004, he presented for a VA diabetes mellitus 
examination with complaints of impotence and difficulty 
sustaining an erection.  Upon examination, the examiner 
opined that his diabetes mellitus appeared to be in good 
control and that given the duration and severity of the 
diabetes and lack of other apparent complications, it was 
less likely than not that his impotence was a result of his 
diabetes.

An August 2006 VA medical record notes that the veteran 
requested a medical opinion that his impotence was related to 
his service-connected Type II diabetes mellitus.  However, 
while a VA physician acknowledged that impotency has been 
linked to diabetes, the physician did not relate his 
impotence to the service-connected Type II diabetes mellitus 
or to his active duty.
The veteran's post-service medical records are negative for 
any evidence or diagnosis of impotence until many years after 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Further, while the competent medical 
evidence does show that the veteran now suffers from 
impotence, the record does not include a competent medical 
opinion linking the condition to the veteran's active duty.  
In addition, the service medical records are void of 
findings, complaints, symptoms, or a diagnosis of impotence.  
In the absence of competent medical evidence linking any 
current impotence to service, service connection must be 
denied.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his impotence 
began during or is a result of his service or any service-
connected disability.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim.  The evidence does 
not show that impotence was incurred in or aggravated by 
service or is secondary to a service-connected disability.  
Therefore, service connection for impotence is denied.



(CONTINUED ON NEXT PAGE)



ORDER

Service connection for impotence, also claimed as secondary 
to service-connected Type II diabetes mellitus is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


